DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 19 January 2021 have been fully considered but they are persuasive only in part.
First, in view of applicant’s arguments, the examiner withdraws the objection to the drawings, and accepts the drawings previously filed.  In this respect, while applicant is correct that 35 U.S.C. 113 requires applicants at furnish “a drawing . . . where necessary for understanding” of the invention, 37 CFR 1.83 is more specific, and indicates e.g.., “(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims.” However, since applicant now claims an action (“overlaying” an image), and upon further reconsideration, the examiner believes that applicant is correct that an illustration of the image/overlay is not necessary for a proper understanding of the invention, and that no depiction of any specific overlaid image is necessary in the drawings.
Second, the objections to claims 3, 10, and 17 are mooted by their cancelations.
Third, previous issues raised under 35 U.S.C. 112(b) have been overcome by applicant’s amendments.  However, the new claim language, in conjunction with i) arguments made regarding what the new claim language would or would not cover vis-à-vis a communication device “associated with” e.g., a road, and ii) the fact that the new claim language apparently has no clear antecedent basis in the specification (but see 
Fourth, applicant’s arguments regarding the patentability of the claims under 35 U.S.C. 103 are not convincing, in part because of new art being applied to show the modifying of the claimed sprite based on e.g., the distortion function, and in part for the reasons which follow.
Applicant asserts first, regarding Lira et al. (IEEE, 2016):
“Lira never describes a secure channel, rather relying on insecure Wi-Fi protocols (e.g., 802.lip, 802.lln, etc.). These channels are by their very nature insecure. Thus, Lira emphasizes the encryption of data as providing security. Indeed, the bulk of Lira attempts to justify the use of an insecure channel by providing message-level encryption. By contrast, the claims describe a secure channel (e.g., a TLS channel) which ensures security of the channel itself, as well as potentially encrypting data transmitted over this secure channel.”

While the examiner acknowledges what applicant asserts that the claims describe, the examiner sees no limitation in the claim that requires “a secure channel”, only a secure connection, which the examiner reasonably understands can broadly mean simply delivering by any means1 (as the connection) a message from a creating entity to a receiving entity in such a way that, for example, i) the receiving entity can be reasonably sure it is receiving the message created by the creating entity and/or ii) the creating entity can be reasonably sure that the receiving entity does not/cannot receive spoofed messages as if from the creating entity (as the security), and/or iii) no one can 2.
Next, applicant asserts:
“Claim 1 recites an "a wireless communication device associated with an object, the object selected from a group consisting of a road and lane of a road." Applicant asserts that Lira fails to teach or suggest this aspect of the claims. Lira is exclusively directed toward "sign messages" (e.g., traffic signs). Indeed, the very portion relied upon by the examiner is entitled "Traffic Sign Message." A traffic sign is not a "road" or a "lane of a 
The Examiner attempts to ignore this distinction by relying on a passage from Lira which states that a traffic sign transmitter may be placed on the "left side of the road segment." However, the placement of a traffic sign is irrelevant to the claims. The claims describe a wireless communication device "associated with" an object. Any alleged "object" in Lira is a sign and explicitly not a road or lane of a road. Applicant notes that the claims are directed toward smart road systems, not smart sign systems. The Examiner cannot ignore the explicit language of the claims.”

The language “a wireless communication device associated with an object” is new in the claims and apparently does not appear in the description text3, with the claim further specifying that, “the object [is] selected from a group consisting of a road and a lane of a road”.  The examiner understands that “associated with” is normally a very loose term (e.g., the examiner is associated with a road because his address has “Road” in it even when he is not presently on the road, the billboard is associated with a road because it is visible from the road, a street or traffic sign is associated with a road because it provides information about it or information about or to those traveling on it, etc.)
However, it appears that applicant is arguing that because the “traffic sign transmitters” (TSTs) in Lira et al. (IEEE, 2016) are (in applicant’s analysis) associated with traffic signs (e.g., with a digital screen that is attached to the TST), for this reason then the TST is also associated with the road, under a broadest reasonable interpretation (BRI) consistent with applicant’s specification (see e.g., paragraph [0008], “As will be described herein, the disclosed embodiments describe systems where non-autonomous vehicles can be augmented with indicator data received from an environment. In some embodiments, a non-autonomous vehicle is equipped with an augmented reality (AR) or heads-up display that displays real-time indicators (e.g., traffic light, stop sign, construction notice, speed limit, weather, etc.) transmitted by a roadway or devices near to the roadway.”)  Moreover, in the examiner’s view, all TSTs would have obviously been associated with respective roads (e.g., as shown in FIG. 1), for example as described at pages 585 and 586, “A TST was placed at the 300 meter position in the left side of the road segment. . . .”, since there would be no motivation to place traffic signs and their transmitters (TSTs) where there was no vehicle traffic, and vehicle traffic obviously occurred on roads, so that the TST would have obviously been associated with the road that was associated with its traffic sign, and this would have been understood by one of ordinary skill in the art.
Moreover, at paragraph [0022] of the specification, applicant incorporates by reference to 16/034763 which indicates at its own paragraph [0022]:
“In some examples, the route can include a number of roads. For example, wireless communication devices can be embedded in the roads, embedded and/or located on the walls of a tunnel along the route, located on signs, such as traffic signs, along the route, located in 

This bolded/underlined text is similar to Lira et al. (IEEE, 2016).  Is applicant intending, by the Remarks, to indicate that the present claims would not/should not be construed to cover wireless communication devices that are located on traffic signs (or on traffic-control lights), even if the traffic signs are associated with (“located [] along” and obviously near to) a road, as they all are?  If so, then the answers to at least the questions B and D raised at paragraphs 9 and 11 of the previous Office action of 16 October 2020 also remain in doubt, and the scope (metes and bounds) of what the “associated with” phraseology is intended to cover is unclear to the examiner.
Next, applicant asserts:
“Claim 1 recites receiving, by a processor, a packet from the wireless communication device, the packet describing a condition of the object.  [A]ll data in [the Lira et al. (IEEE, 2016)] message does not describe the "condition" of anything, it merely conveys a sign type and message. Further, it does not describe the condition of a road or lane of a road, but rather the sign message itself.”

The examiner believes “condition” also is also a broad term, and in his BRI of the claim term consistent with applicant’s specification, a condition of the road includes a speed limit of the road, a variation in the traffic flow during rush hours, traffic accidents on the road, etc.  For example, a “speed limit” of the road describes the maximum speed that is legal to travel on a road – if this maximum legal speed condition previously set for the road is violated, while on the road, a ticket may be issued.
Applicant, in the specification, apparently uses a speed limit as an example of a condition of a road (see e.g., paragraph [0032], “As another example, a speed limit sign may comprise an indicator.”  See also paragraph [0045], “As illustrated in FIG. 5, the packet includes a payload that describes the indicator and can include data such as a location (e.g., coordinate), indicator type (e.g., speed limit sign), data regarding the indicator (e.g., the legal speed limit), and any other data relevant to the indicator. The aforementioned example of a speed limit sign is used herein.”)  Moreover, Lira et al. (IEEE, 2016) clearly discloses the use of “speed limit traffic sign message[s]” (page 583) received by the vehicle.
Lira et al. (IEEE, 2016) also teaches using his (packetized; FIG. 5) traffic messages to convey not only “speed limit” traffic sign messages (page 583), but also dynamic traffic sign messages in response to common situations (such as variation in the traffic flow during rush hours and/or traffic accidents, page 587), obviously using e.g., for example only, a “Congestion Ahead” or “Traffic Accident Ahead” traffic sign message to describe the common situations, that is, the dynamic conditions of the road.
The present speed limit of the road, and messages related to dynamic traffic conditions (variations in traffic flow or abnormal situations like traffic accidents) are all considered, by the examiner, to describe a condition of the road, in the examiner’s BRI consistent with applicant’s specification, e.g., at paragraphs [0041], [0045], etc. (e.g., “Hey, let’s take the Beltway instead of GW Parkway, because GW Parkway is a 35 MPH road, and sometimes it’s a 25 MPH road, along significant portions of its length, so it’s really not a high-speed road, although it is undeniably beautiful.”)
Next, applicant asserts:
4] function. . . .  By contrast, the [amended] claims describe morphing[5] the sprite itself based on the position of the sprite and the position of the vehicle. This enables a simulation of sprites "moving" past the vehicle in a way that is natural when operating a vehicle. Nothing in the cited art describes this type of display.”

In response, the examiner cites and applies Nakamura et al. (2005/0154505) who teaches initially displaying, by means of a head-up display 1132, a road sign (such as shown in FIGS. 30A to 30C including a speed limit sign or a temporary stop sign, and displayed in response for example to receiving a signal transmitted at 3029 from near a road to the vehicle e.g., in FIGS. 40 to 43) when the vehicle is 100 m from the reference position defined e.g., in the map data to display the road information (paragraph [0245]), and who shows the modifying/morphing of the road sign image in FIGS. 31 and 32 and also provides Equation (1) for use in the modifying/morphing the road sign display size 

    PNG
    media_image1.png
    841
    919
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    81
    812
    media_image2.png
    Greyscale

Accordingly, applicant’s arguments are not persuasive in this respect.
Drawings
The drawings were received on 25 March 2019.  These drawings are accepted by the examiner.
Claim (Specification) Objections
Claims 2, 4, 6, 9, 12, 13, 14, 16, 18, 19, and 20 are (provisionally) objected to because of the following informalities:  the phrases which follow the preambles in these claims are apparently grammatically nonstandard and/or incorrect, and these phrases apparently should each be introduced with a transitional word/phrase such as “with” “wherein”6, or “in which”, and/or the gerund (-ing) verb tenses used in these phrases which follow the preambles should be changed as may be appropriate.  Appropriate correction or reasoned traversal is required.  [Here, the examiner understands the claims are not indefinite on account of the terse or nonstandard grammar, and the objection will not be maintained if traversed; however, correction to standard and proper grammar seems trivial, and would apparently benefit all users of the patent system, with the examiner understanding that some grammatical compromises, such as the use of run-on sentences, are required in drafting patent claims.7]
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4 to 9, 11 to 16, and 18 to 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 3ff, in claim 8, lines 4ff, and in claim 15, lines 6ff, “[a wireless communication device] associated with an object, [the object selected from a group consisting of a road and lane of a road]” is indefinite from the teachings of the specification and the prosecution history8 in that it is i) unclear, in view of applicants assertions in 19 January 2021 Remarks, how the claimed “associat[ion]” with the object is particularly defined and/or how it might be might be limited, and ii) where or in what the claimed “associat[ion]” exists, so that the metes and bounds (and/or limits) of the claimed “associat[ion]” can be known with reasonable certainty, or might the extent of 
In this respect, applicant asserts that a traffic sign transmitter (TST) in Lira et al. (IEEE, 2016), that is disclosed as being positioned “in the left side of the road segment” (pages 585 and 586; see also FIG. 1) and also has an attached “digital screen” (page 582) for displaying validated traffic messages and further transmits those messages to the vehicles traveling on the road for display within the vehicles, cannot be “associated with a road” (page 8, line 8 of the Remarks filed 19 January 2021) because the TST is (perhaps instead?) associated “with a traffic sign” (page 8, line 9 of the Remarks).  However, it is unclear to the examiner how any association of the TST with a traffic sign would somehow preclude a further association of the TST with the road segment that the TST was installed in, when the TST was (as described at pages 585 and 586) itself placed in the left side of the road segment, and the TST was transmitting traffic messages to be received by vehicles traveling on the road segment (e.g., FIG. 1 and page 583, first full paragraph).  That is, it is unclear how the claimed association with the road or lane of the road is being defined so that it apparently does not permit the wireless communication device (TST) to be associated with e.g., both a traffic sign and the road segment that the traffic sign is on and the vehicles are traveling on.
In this respect, the examiner notes that United States Patent application 16/034763, now published as U.S. Patent Application Publication 2020/0021431, is incorporated by reference into the present specification at published paragraph [0022], and that publication teaches (at its own paragraph [0022]) that:
“In some examples, the route can include a number of roads. For example, wireless communication devices can be embedded in the roads, located on signs, such as traffic signs, along the route, located in and/or on traffic-control lights along the route, located in and/or on other vehicles along the route, on (e.g., carried by and/or worn by) pedestrians along the route, or the like.”

However, the examiner cannot tell, from the teachings of the specification as the dictionary for the claims (MPEP 608.01(g)), what the claimed “associated with an object”, with the object being a road or lane, may or may not comprise, cover, or encompass for claim interpretation purposes.  For example,
A) If a secure connection is established between a vehicle and a wireless communication device located on a pedestrian walking along the route, obviously walking on a side of the road, then is a secure connection established “between the vehicle and a wireless communication device associated with” a road for claim interpretation purposes, if the pedestrian is walking along the road?
B) If a secure connection is established between a vehicle and a wireless communication device embedded and/or located on the walls of a tunnel along the route, with the tunnel obviously providing passage for a road, then is a secure connection established “between the vehicle and a wireless communication device associated with” a road for claim interpretation purposes, if the tunnel is associated with the road so as to provide passage for it?
C) If a secure connection is established between a vehicle and a wireless communication device located on signs, such as traffic signs, or in and/or on traffic control lights, along the route, with the route obviously including a road, then is a secure connection established “between the vehicle and a wireless communication device associated with” a road for claim interpretation purposes, if the traffic sign is itself associated with a road?
D) If a secure connection is established between a vehicle and a wireless communication device located in and/or on other vehicles along the route, where the vehicles were obviously each traveling on a road, then is a secure connection established “between the vehicle and a wireless communication device associated with” a road for claim interpretation purposes, if the vehicles are traveling on the road?
Why or why not?
In claim 1, line 5, “by a processor” is indefinite in that “a processor” is already recited in claim 1 at line 2, and an indefinite article is used to specify the “processor” of line 5, leaving in doubt whether the processor of line 5 is the same as, different from, permissively the same as, permissively different from, necessarily the same as, necessarily different from, etc. the processor of line 2.  Moreover, all subsequent references to “the processor” in claims 1 and 5 are indefinite in that it is unclear whether these are referring to the processor of line 2 in claim 1, the processor of line 5 in claim 1, or both the processor (or processors) of lines 2 and 5 in claim 1, with the examiner presuming that the processor in claim 5 includes at least the processor in the vehicle.
In claim 6, line 1, and in claim 13, line 2, “the generating . . . using data” has no proper antecedent basis (e.g., in view of the independent claims being amended to no longer perform the recited generation e.g., “using data”).
In dependent claims 6, 13, and 19, the claim structure (and the claim intent) is unclear, e.g., because it is stated, in the respective claim, that the generating an 9 includes either generating an augmented reality display or generating a heads-up display, as if the claim limitation is trying to broaden the generating [of the] augmented reality display already required in the independent claims of the claim sets to further encompass an alternative to the generating [of the] augmented reality display.  [This type of claim broadening in a dependent claim would be impermissible under 35 U.S.C. 112(d), so the examiner believes this cannot be applicant’s intent, and so the examiner also believes that claims 6, 13, and 19 currently perhaps convey or require e.g., nothing.]  Moreover, it is unclear whether the “an augmented reality display” recited later in the claim is supposed to be the same as, different from, necessarily the same as, necessarily different from, permissively the same as, permissively different from, etc. the “an augmented reality display recited earlier in the claim.
In claim 12, line 3, “the wireless communication” is unclear and should perhaps read, “the wireless communication device”.
In claim 19, lines 1 and 2, “the logic . . . using data” has no proper antecedent basis (e.g., in view of the independent claim being amended to no longer perform the recited generation with the executed logic e.g., “using data”).
Claim(s) depending from claims expressly noted above are rejected under 35 U.S.C. 112(b) by/for reason of their dependency from a noted claim that is rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6 to 8, 11, 13 to 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lira et al. (“An architecture for traffic sign management in smart cities”, 2016 IEEE 30th International Conference on Advanced Information Networking and Applications, 23 - 25 March 2016, Crans-Montana, Switzerland, pages 580 to 587) in view of Yaqub et al. (2019/0259208) and Nakamura et al. (2005/0154505).
Lira et al. (IEEE, 2016) reveals:
per claim 1, a method comprising: 
establishing, by a processor in a vehicle [e.g., by the vehicle unit receiver (VUR) in the vehicle, that obviously included a processor e.g., for effecting the operations in FIG. 8], a secure connection [e.g., the VUR in the vehicle establishes the secure connection by receiving and then decrypting the encrypted message broadcast from the TST, see FIG. 8, with no “connection” (e.g., no data transfer) being present or established before the VUR actually receives and then decrypts the encrypted message; e.g., see FIGS. 1 and 6; e.g., with the connection being secure in that i) the receiving entity (VUR) can be reasonably sure it is receiving only the message(s) created by the creating entity (TCMC) with its private key and not spoofed traffic sign messages, and/or ii) the creating entity can be reasonably sure that the receiving entity does not/cannot receive messages spoofed as if they were from the creating entity, since its public key is used for decryption by the receiving entity, and/or iii) no one can understand the encrypted message who is not using the proper (albeit public) key for decryption, providing security from eavesdroppers who might easily receive the beacon-frames of the WLAN (802.11n) signals but cannot understand the contents (e.g., traffic sign description) of the encrypted message] between the vehicle and a wireless communication device associated with an object [e.g., by the VUR of the vehicle receiving and then decrypting the encrypted eMsg transmitted by the TST in FIG. 8, wherein the TST is a wireless communication device associated with a road by reason of i) being “placed at the 300 meters position in the left side of the road segment” (sentence bridging pages 585 and 586) and this being associated with the road (segment) in this manner and ii) functioning to transmit traffic messages to vehicles traveling on the road (segment), in order for the messages to be displayed, in-vehicle, by the vehicles traveling on the road (segment), and thus being associated with the road (segment) in this manner also; see also Section IV., Security in TSMA10; e.g., with a secure connection being achieved by using an asymmetric (Private/Public) key pair for encrypting/decrypting messages (e.g., FIGS. 6 and 8)], the object [e.g., the road (segment) at which the TST is placed and for which it operates (broadcasts traffic messages), with the “TST placed at the 300 meters position in the left side of the road segment” (sentence bridging pages 585 and 586) and the “road” (page 581) defining the area of operation of the TST, and the road on which vehicles in the wireless coverage area of the TST obviously travel and are located] selected from a group consisting of a road [e.g., a “road segment”; page 586; see also FIG. 1] and lane of a road; 
receiving, by a processor [e.g., in the TST or the VUR; e.g., FIG. 8], a packet from the wireless communication device [e.g., the traffic sign message having the format shown in FIG. 5, received from the TCMC or the TST], the packet describing a condition of the object [e.g., the speed limit for the road (page 583), or the traffic flow condition during rush hours on the road (page 587), or abnormal situations on the road like traffic accidents (page 587), as the SIGN_DESCRIPTION (VARIABLE), in order to dynamically configure the traffic sign]; 
validating, by the processor [e.g., in the TST [Msg is Valid] in FIG. 8, or in the VUR [Msg is Valid] in FIG. 8] the packet [e.g., by the main TSMA validation steps of FIG. 7, with validation by means of Clock, GPS, and (optionally) UID]; 
generating, by the processor [e.g., of the VUR for displaying e.g., the speed limit at page 583] an augmented display using the sprite [e.g., based on the sign type ID and description, causing on the navigation system display a “blinking traffic sign in the navigation system display” (page 583)]; and 
displaying the augmented display in a vehicle [e.g., in the navigation system display, in the vehicle (FIG. 4)]; 
While Lira et al. (IEEE, 2016) teaches that the traffic sign “blink[s]” in the navigation system display, and the examiner believes this to be a form of augmentation, it may be alleged that Lira et al. (IEEE, 2016) does not generate an augmented reality 
However, in the context/field of presenting road signs on or in a vehicle, Yaqub et al. (‘208) teaches that the vehicle display may employ a projector 137 so as to provide a head-up display using augmented reality images on the vehicle windscreen (paragraph [0027]) that are crafted as sign images so as to mimic the real sign (paragraph [0027]) and that are crafted from a transmitted message legend and template (as part of a triplet) and with reasonable visual effects.  For example, as described at paragraph [0031], “These effects may include a gradual approach effect, defined by the virtual signage appearing to approach closer gradually from the corner of the windshield as the driver approaches towards a location (that was otherwise designated for a physical signage). In such a scenario, as the driver passes the precise location, the signage may disappear.”  And in particular he reveals:
per claim 1, establishing, by a processor in a vehicle, a secure connection  between the vehicle and a wireless communication device associated with the object [e.g., as by using “state of art encryption/decryption techniques” (paragraph [0035]), between the vehicle and the transmitter 120 located adjacent the road, as shown in FIG. 3, and thus being associated with the road];
receiving a packet describing a condition of the object [e.g., from the roadside (FIG. 3) transmitter 120, describing conditions shown in FIG. 1A];
selecting, by the processor [e.g., 133, etc. in FIG. 2], a sprite11 associated with the packet [e.g., the crafted digital sign image that mimics the real sign at paragraph [0029] in Yaqub et al. (‘208), including the template of paragraph [0022] e.g., as a sprite, and that is selected in response to the transmitted signage information from the transmitter 120], and modifying the sprite [e.g., for example, using the variable speed limit for (crafting) the speed limit sign at paragraph [0017] in Yaqub et al. (‘208); or employing visual effects (paragraph [0031]) in Yaqub et al. (‘208); or merging the signage legend (paragraph [0021]) with a signage template (paragraph [0022]) as a sprite, so that both content and background can be merged for the required content and appearance of the sign, to be displayed at the geolocation specified in the data triplet, in Yaqub et al. (‘208)]
generating, by the processor, an augmented reality display using the sprite [e.g., title; and as shown in FIGS. 1 and 1A and as described e.g., at paragraphs [0027] to [0031]]; and 
displaying, by the processor, the augmented reality display in a vehicle [e.g., title; and as shown in FIGS. 1 and 1A and as described e.g., at paragraphs [0027] to [0031]];
It would have been obvious at the time the application was filed to implement or modify the Lira et al. (IEEE, 2016) architecture for traffic sign management and method so that the (navigation system) display was provided as a projector (137) that projected an augmented reality image of the road sign (e.g., template, legend, etc.) on the windshield, as taught by Yaqub et al. (‘208), based on the traffic sign message received KSR).
The implemented or modified Lira et al. (IEEE, 2016) architecture for traffic sign management and method (as implemented or modified in view of Yaqub et al. (‘208)) may not reveal the generation and use of the distortion function, although Yaqub et al. (‘208) suggests using a “gradual approach effect” (paragraph [0031]) for displaying the virtual signage.
However, in the context/field of presenting road signs on or in a vehicle e.g., using a head-up display (HUD), Nakamura et al. (‘505) teaches that images (as sprites shown e.g., in FIGS. 30A to 30C representing a turn indication sign to guide a user, a speed limit sign, and/or a [temporary] stop sign) may be stored in a memory, sensing information may be received at S3810 in FIG. 43 from a transmission apparatus 3029 near a road (FIG. 40), and the sign (such as a stop sign, or a speed limit sign as described at paragraph [0338]) may be displayed (at S3830) via a liquid crystal panel 3007 of a head-up display (HUD) in accordance with received sensing information, wherein for displaying the sign as shown in FIGS. 31 and 32 in a manner to not make the driver uncomfortable, the sign may be displayed first when the vehicle is 100 m short of the reference position (paragraphs [0244] and [0245]; for example only, 100 m before the intersection in FIG. 40 or before a fixed landscape position desired for the sign at claim 19), and then the position and size of the sign are varied as described in 
per claim 1, generating, by the processor, a distortion function [e.g., the function of Equation (1) in Nakamura et al. (‘505) that relies on a distance D to determine the size S of the displayed stop or speed limit sign, with D being a distance (mileage) between a [current] position of the vehicle and a position associated with the road that is e.g., 100 m from (short of/ahead of) the reference position of the stop or speed limit sign that is to be displayed] based on a position associated with the packet [e.g., a reference position associated with the sensing information received at S3810, such as the position of the intersection in FIG. 40, for which the sign, indicated by the sensing information received at S3810, is intended to be displayed, to the driver; or the specific point of the landscape (claim 19) at which the signboard should be viewed as being fixed to; see e.g., paragraph [245], “The road information provides road states such as temporary stop and speed limit at the reference position”; see also paragraph [0312]; and or a position where the packet is received by the vehicle, and from which a distance (mileage) D is determined for calculating a display size at S3330; etc.] and a [e.g., the distance (mileage) D of the vehicle relative to the position where the sign is originally displayed (e.g., 100 m from the reference position/fixed landscape position for the sign)];
selecting, by the processor, a sprite associated with the packet [e.g., for the intersection situation of FIGS. 40 and 41, the temporary stop sign (sprite) of FIG. 30C as stored in the image memory 3005; or for when speed limit information was to be transmitted to the vehicle as described at paragraph [0338], the speed limit sign (sprite) of FIG. 30B as stored in the image memory 3005] and modifying the sprite based on the data included in the packet [e.g., the transmitted sensing information (FIG. 40) which specifies which image/sprite to be used for the situation (e.g., stop sign, speed limit sign, etc.), which determines which image/sprite will be changed in size/modified, as well as e.g., the actual (numeric) speed limit of a speed limit sign (paragraph [0338]) that will also be changed in size/modified] and the distortion function [e.g., equation (1), for varying a size of the sign (as shown in FIGS. 31 and 32) as the vehicle distance (mileage) from the point of initial display increases as the vehicle approaches the reference position (or fixed landscape position; claim 19) of the (virtual) sign];
 generating, by the processor, an augmented reality display using the sprite [e.g., as shown in FIGS. 31, 32, 41, etc., with the image/sprite increasing in size as the ratio D/A (Equation (1)) increases while the vehicle travels]; and 
displaying, by the processor, the augmented reality display in a vehicle [e.g., as shown in FIGS. 31, 32, 41, etc., on the head-up display (HUD)]
It would have been obvious at the time the application was filed to implement or further modify the Lira et al. (IEEE, 2016) architecture for traffic sign management and method so that the (navigation system) display was provided as a projector (137) that projected an augmented reality image of the road sign on the windshield, as taught by Yaqub et al. (‘208), based on the traffic sign message, and so that, for implementing a gradual approach effect as desired by Yaqub et al. (‘208) at paragraph [0031], a distortion function as specified by Equation (1) in Nakamura et al. (‘505) would have been used for allowing control, not only of the position of the virtual sign as suggested by Yaqub et al. (‘208) himself, but also of the size of the virtual sign in accordance with traveled distance, so that the displayed sign would not make the driver uncomfortable as taught by Nakamura et al. (‘505) and would seem to be fixed at a specific point of the landscape, as taught by Nakamura et al. (‘505) e.g., at claim 19, in order mimic the real sign e.g., in appearance, as taught by Yaqub et al. (‘208), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified the Lira et al. (IEEE, 2016) architecture for traffic sign management and method would have rendered obvious:
per claim 4, depending from claim 1, the generating an augmented reality display using data within the packet further comprising overlaying an image of the vehicle in the augmented reality display [e.g., for displaying signs of unexpected roadway conditions, as shown in FIG. 1A[12] of Yaqub et al. (‘208), e.g., when the road was curved, etc.; or any other visible signage template aspect (paragraph [0022]) crafted by the vehicle e.g., to overlay the windscreen]; 
per claim 6, depending from claim 1, the generating an augmented reality display using data within the packet comprising generating a display selected from the group consisting of an augmented reality display or a heads-up display [e.g., as taught by Yaqub et al. (‘208), and as shown in FIGS. 1, 2, and 5; and as shown by Nakamura et al. (‘505) in FIGS. 31, 32, 41, etc.]; 
per claim 7, depending from claim 1, further comprising updating an advanced driver-assistance system (ADAS)13 [e.g., in Lira et al. (IEEE, 2016) so that the navigation system updates the displayed traffic sign with each validated traffic sign message, with enabled remote updating of traffic signs; abstract] using the packet; 
per claim 8, a non-transitory computer readable storage medium [e.g., obviously in the architectures of FIGS. 2 to 4 in Lira et al. (IEEE, 2016)] for tangibly storing computer program instructions capable of being executed by a computer processor, the computer program instructions defining the steps of: 
establishing a secure connection [e.g., in Lira et al. (IEEE, 2016), Section IV., Security in TSMA; e.g., by using an asymmetric (Private/Public) key pair for encrypting/decrypting messages; and as by using “state of art encryption/decryption techniques” (paragraph [0035]), in Yaqub et al. (‘208)] between the computer processor and a wireless communication device [e.g., in Lira et al. (IEEE, 2016) the TST is a wireless communication device associated with a road by reason of i) being “placed at the 300 meters position in the left side of the road segment” (sentence bridging pages 585 and 586) and this being associated with the road (segment) in this manner and ii) functioning to transmit traffic messages to vehicles traveling on the road (segment), in order for the messages to be displayed, in-vehicle, by the vehicles traveling on the road (segment), and thus being associated with the road (segment) in this manner also; see also Section IV., Security in TSMA; e.g., with a secure connection being achieved by using an asymmetric (Private/Public) key pair for encrypting/decrypting messages (e.g., FIGS. 6 and 8); and the TCMC is also a wireless communication device associated with the road, since it services vehicles on the road by generating traffic sign messages] associated with an object [e.g., the road (segment) at which the TST is placed and for which it operates (broadcasts traffic messages), in Lira et al. (IEEE, 2016), with the “TST placed at the 300 meters position in the left side of the road segment” (sentence bridging pages 585 and 586) and the “road” (page 581) defining the area of operation of the TST, and the road on which vehicles in the wireless coverage area of the TST obviously travel and are located], the object consisting of a road [e.g., a “road segment” in Lira et al. (IEEE, 2016); page 586; see also FIG. 1]
receiving a packet from the wireless communication device [e.g., in Lira et al. (IEEE, 2016) the traffic sign message having the format shown in FIG. 5, in Lira et al. (IEEE, 2016) received from the TST and/or the TCMC], the packet describing a condition of the object [e.g., in Lira et al. (IEEE, 2016), the speed limit for the road (page 583), or the traffic flow condition during rush hours on the road (page 587), or abnormal situations on the road like traffic accidents (page 587), as the SIGN_DESCRIPTION (VARIABLE), in order to dynamically configure the traffic sign; and as shown in FIG. 1A of Yaqub et al. (‘208)]; 
validating the packet [e.g., in Lira et al. (IEEE, 2016), by the main TSMA validation steps of FIG. 7, with validation by means of Clock, GPS, and (optionally) UID];
generating a distortion function [e.g., the function of Equation (1) in Nakamura et al. (‘505) that relies on a distance D to determine the size S of the displayed stop or speed limit sign, with D being a distance (mileage) between a [current] position of the vehicle and a position associated with the road that is e.g., 100 m from (short of/ahead of) the reference position of the stop or speed limit sign that is to be displayed] based on a position associated with the packet [e.g., in Nakamura et al. (‘505), a reference position associated with the sensing information received at S3810, such as the position of the intersection in FIG. 40, for which the sign, indicated by the sensing information received at S3810, is intended to be displayed, to the driver; or the specific point of the landscape (claim 19) at which the signboard should be viewed as being fixed to; see e.g., paragraph [245], “The road information provides road states such as temporary stop and speed limit at the reference position”; see also paragraph [0312]; and or a position where the packet is received by the vehicle, and from which a distance (mileage) D is determined for calculating a display size at S3330; etc.; and with the received information in Nakamura et al. (‘505) obviously being packetized in the manner taught by Lira et al. (IEEE, 2016) so as to include longitude and latitude of e.g., the TST (e.g., as the reference position), etc.; or to include the geolocation of the signage as in paragraph [0023] of Yaqub et al. (‘208)] and a position of the vehicle [e.g., in Nakamura et al. (‘505), the distance (mileage) D of the vehicle relative to the position where the sign is originally displayed (e.g., 100 m from the reference position/fixed landscape position for the sign)];
selecting, by the processor, a sprite associated with the packet [e.g., for the intersection situation of FIGS. 40 and 41 in Nakamura et al. (‘505), the temporary stop sign (sprite) of FIG. 30C as stored in the image memory 3005; or for when speed limit information was to be transmitted to the vehicle as described at paragraph [0338] of Nakamura et al. (‘505), the speed limit sign (sprite) of FIG. 30B as stored in the image memory 3005; and the crafted digital sign image that mimics the real sign at paragraph [0029] in Yaqub et al. (‘208), including the template of paragraph [0022] e.g., as a sprite, and that is selected in response to the transmitted signage information from the transmitter 120] and modifying the sprite based on the data included in the packet e.g., in Nakamura et al. (‘505), the transmitted sensing information (FIG. 40) which specifies which image/sprite to be used for the situation (e.g., stop sign, speed limit sign, etc.), which determines which image/sprite will be changed in size/modified, as well as e.g., the actual (numeric) speed limit of a speed limit sign (paragraph [0338]) that will also be changed in size/modified; and in Yaqub et al. (208), merging the signage legend (paragraph [0021]) with a signage template (paragraph [0022]) as a sprite, so that both content and background can be merged for the required content and appearance of the sign, to be displayed at the geolocation specified in the data triplet] and the distortion function [e.g., equation (1), for varying a size of the sign (as shown in FIGS. 31 and 32) as the vehicle distance (mileage) from the point of initial display increases as the vehicle approaches the reference position (or fixed landscape position; claim 19) of the (virtual) sign];
generating an augmented reality display using data within the sprite [e.g., in Lira et al. (IEEE, 2016), based on the sign type ID and description, causing on the navigation system display a “blinking traffic sign in the navigation system display” (page 583); and in Yaqub et al. (‘208), title; and as shown in FIGS. 1 and 1A and as described e.g., at paragraphs [0027] to [0031]; and as shown e.g., in FIGS. 31, 32, 41, etc. in Nakamura et al. (‘505)]; and 
displaying the augmented reality display in a vehicle [e.g., in Lira et al. (IEEE, 2016), in the navigation system display, in the vehicle (FIG. 4); and in Yaqub et al. (‘208), title; and as shown in FIGS. 1 and 1A and as described e.g., at paragraphs [0027] to [0031] ; and as shown e.g., in FIGS. 31, 32, 41, etc. in Nakamura et al. (‘505)]; 
per claim 11, depending from claim 8, wherein generating an augmented reality display using data within the packet further comprises overlaying an image of the vehicle in the augmented reality display [e.g., for displaying signs of unexpected roadway conditions, as shown in FIG. 1A[14] of Yaqub et al. (‘208), e.g., when the road was curved, etc.; or any other visible signage template aspect (paragraph [0022]) crafted by the vehicle e.g., to overlay the windscreen]]; 
per claim 13, depending from claim 8, the generating an augmented reality display using data within the packet comprising generating a display selected from the group consisting of an augmented reality display or a heads-up display [e.g., as taught by Yaqub et al. (‘208), and as shown in FIGS. 1, 2, and 5; and as shown by Nakamura et al. (‘505) in FIGS. 31, 32, 41, etc.]; 
per claim 14, depending from claim 8, the instructions further defining the steps of updating an advanced driver-assistance system (ADAS) using the packet [e.g., in Lira et al. (IEEE, 2016) so that the navigation system updates the displayed traffic sign with each validated traffic sign message, with enabled remote updating of traffic signs; abstract];
per claim 15, a device comprising: 
a processor [e.g., obviously in the architectures of FIGS. 2 to 4 in Lira et al. (IEEE, 2016), e.g., for implementing controllers]; and 
a storage medium for tangibly storing thereon program logic for execution by the processor [e.g., obviously in the architectures of FIGS. 2 to 4 in Lira et al. (IEEE, 2016)], the stored program logic comprising [e.g., for obviously implementing the sequential cycle in FIG. 8 of Lira et al. (IEEE, 2016) and the network topology of FIG. 10]: 
logic, executed by the processor, for establishing a secure connection [e.g., in Lira et al. (IEEE, 2016), Section IV., Security in TSMA; e.g., by using an asymmetric (Private/Public) key pair for encrypting/decrypting messages; and as by using “state of art encryption/decryption techniques” (paragraph [0035]), in Yaqub et al. (‘208)] between the computer processor and a wireless communication device [e.g., in Lira et al. (IEEE, 2016) the TST is a wireless communication device associated with a road by reason of i) being “placed at the 300 meters position in the left side of the road segment” (sentence bridging pages 585 and 586) and this being associated with the road (segment) in this manner and ii) functioning to transmit traffic messages to vehicles traveling on the road (segment), in order for the messages to be displayed, in-vehicle, by the vehicles traveling on the road (segment), and thus being associated with the road (segment) in this manner also; see also Section IV., Security in TSMA; e.g., with a secure connection being achieved by using an asymmetric (Private/Public) key pair for encrypting/decrypting messages (e.g., FIGS. 6 and 8); and the TCMC is also a wireless communication device associated with the road, since it services vehicles on the road by generating traffic sign messages] associated with an object [e.g., the road (segment) at which the TST is placed and for which it operates (broadcasts traffic messages), in Lira et al. (IEEE, 2016), with the “TST placed at the 300 meters position in the left side of the road segment” (sentence bridging pages 585 and 586) and the “road” (page 581) defining the area of operation of the TST, and the road on which vehicles in the wireless coverage area of the TST obviously travel and are located], the object consisting of a road [e.g., a “road segment” in Lira et al. (IEEE, 2016); page 586; see also FIG. 1] and a lane of a road, 
logic, executed by the processor, for receiving a packet from the wireless communication device [e.g., in Lira et al. (IEEE, 2016) the traffic sign message having the format shown in FIG. 5, in Lira et al. (IEEE, 2016) received from the TST and/or the TCMC], the packet describing a condition of the object [e.g., in Lira et al. (IEEE, 2016), the speed limit for the road (page 583), or the traffic flow condition during rush hours on the road (page 587), or abnormal situations on the road like traffic accidents (page 587), as the SIGN_DESCRIPTION (VARIABLE), in order to dynamically configure the traffic sign; and as shown in FIG. 1A of Yaqub et al. (‘208)], 
logic, executed by the processor, for validating the packet [e.g., in Lira et al. (IEEE, 2016), by the main TSMA validation steps of FIG. 7, with validation by means of Clock, GPS, and (optionally) UID],
logic, executed by the processor, for generating a distortion function [e.g., the function of Equation (1) in Nakamura et al. (‘505) that relies on a distance D to determine the size S of the displayed stop or speed limit sign, with D being a distance (mileage) between a [current] position of the vehicle and a position associated with the road that is e.g., 100 m from (short of/ahead of) the reference position of the stop or speed limit sign that is to be displayed] based on a position associated with the packet [e.g., in Nakamura et al. (‘505), a reference position associated with the sensing information received at S3810, such as the position of the intersection in FIG. 40, for which the sign, indicated by the sensing information received at S3810, is intended to be displayed, to the driver; or the specific point of the landscape (claim 19) at which the signboard should be viewed as being fixed to; see e.g., paragraph [245], “The road information provides road states such as temporary stop and speed limit at the reference position”; see also paragraph [0312]; and or a position where the packet is received by the vehicle, and from which a distance (mileage) D is determined for calculating a display size at S3330; etc.; and with the received information in Nakamura et al. (‘505) obviously being packetized in the manner taught by Lira et al. (IEEE, 2016) so as to include longitude and latitude of e.g., the TST (e.g., as the reference position), etc.; or to include the geolocation of the signage as in paragraph [0023] of Yaqub et al. (‘208)] and a position of the vehicle [e.g., in Nakamura et al. (‘505), the distance (mileage) D of the vehicle relative to the position where the sign is originally displayed (e.g., 100 m from the reference position/fixed landscape position for the sign)];
logic, executed by the processor, for selecting, by the processor, a sprite associated with the packet [e.g., for the intersection situation of FIGS. 40 and 41 in Nakamura et al. (‘505), the temporary stop sign (sprite) of FIG. 30C as stored in the image memory 3005; or for when speed limit information was to be transmitted to the vehicle as described at paragraph [0338] of Nakamura et al. (‘505), the speed limit sign (sprite) of FIG. 30B as stored in the image memory 3005; and the crafted digital sign image that mimics the real sign at paragraph [0029] in Yaqub et al. (‘208), including the template of paragraph [0022] e.g., as a sprite, and that is selected in response to the transmitted signage information from the transmitter 120] and modifying the sprite based on the data included in the packet e.g., in Nakamura et al. (‘505), the transmitted sensing information (FIG. 40) which specifies which image/sprite to be used for the situation (e.g., stop sign, speed limit sign, etc.), which determines which image/sprite will be changed in size/modified, as well as e.g., the actual (numeric) speed limit of a speed limit sign (paragraph [0338]) that will also be changed in size/modified; and in Yaqub et al. (208), merging the signage legend (paragraph [0021]) with a signage template (paragraph [0022]) as a sprite, so that both content and background can be merged for the required content and appearance of the sign, to be displayed at the geolocation specified in the data triplet] and the distortion function [e.g., equation (1), for varying a size of the sign (as shown in FIGS. 31 and 32) as the vehicle distance (mileage) from the point of initial display increases as the vehicle approaches the reference position (or fixed landscape position; claim 19) of the (virtual) sign];
logic, executed by the processor, for generating an augmented reality display using data within the sprite [e.g., in Lira et al. (IEEE, 2016), based on the sign type ID and description, causing on the navigation system display a “blinking traffic sign in the navigation system display” (page 583); and in Yaqub et al. (‘208), title; and as shown in FIGS. 1 and 1A and as described e.g., at paragraphs [0027] to [0031]; and as shown e.g., in FIGS. 31, 32, 41, etc. in Nakamura et al. (‘505)]; and 
logic, executed by the processor, for displaying the augmented reality display in a vehicle [e.g., in Lira et al. (IEEE, 2016), in the navigation system display, in the vehicle (FIG. 4); and in Yaqub et al. (‘208), title; and as shown in FIGS. 1 and 1A and as described e.g., at paragraphs [0027] to [0031] ; and as shown e.g., in FIGS. 31, 32, 41, etc. in Nakamura et al. (‘505)]; 
per claim 19, depending from claim 15, the logic for generating an augmented reality display using data within the packet comprising logic, executed by the processor, for generating a display selected from the group consisting of an augmented reality display or a heads-up display [e.g., as taught by Yaqub et al. (‘208), and as shown in FIGS. 1, 2, and 5]; 
per claim 20, depending from claim 20, the stored program logic further comprising logic, executed by the processor, for updating an advanced driver-assistance system (ADAS) using the packet [e.g., in Lira et al. (IEEE, 2016) so that the navigation system updates the displayed traffic sign with each validated traffic sign message, with enabled remote updating of traffic signs; abstract].
Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lira et al. (“An architecture for traffic sign management in smart cities”, 2016 IEEE 30th International Conference on Advanced Information Networking and Applications, 23 - 25 March 2016, Crans-Montana, Switzerland, pages 580 to 587) in view of Yaqub et al. (2019/0259208) and Nakamura et al. (2005/0154505) as applied to claims 1, 8, and 15 above, and further in view of Mattoon (“Establishing unique identity and security for cost sensitive embedded products”, Electronic Design, March 23, 2018, 14 pages).
Lira et al. (IEEE, 2018) as implemented or modified in view of Yaqub et al. (‘208) and Nakamura et al. (‘505) has been described above.
The implemented or modified Lira et al. (IEEE, 2016) architecture for traffic sign management and method may not reveal that the secure connection used a DICE-RIoT protocol, although the Examiner understands this was a public protocol developed e.g., by Microsoft, before the application was filed, and Lira et al. (IEEE, 2016) suggests at page 587 that “other technologies” such as DSRC, WiMAX, etc. can be adapted for the communication interface between TSTs and VURs, in order to provide better coverage for other areas..
However, in the context/field of protecting a vehicle’s digital content and access to the vehicle’s control system (introductory paragraphs), Mattoon (Electronic Design) teaches using the DICE-RIoT protocol (cf. FIGS. 3, 4, etc.) in order to provide enhanced security and a unique identification for connected vehicle devices in an Internet of Things.
It would have been obvious at the time the application was filed to implement or further modify the  Lira et al. (IEEE, 2016) architecture for traffic sign management and method so that, for implementing the Security in the TSMA, and the secure communication and identifying of devices (including TCMC, TST, and VRU units) as described for the Security in TSMA in Section IV., a DICE-RIoT architecture as taught by Mattoon (Electronic Design) would have been utilized to identify the devices and provide an enhanced security communication interface between the connected devices, as taught by Mattoon (Electronic Design), in order to protect the vehicle’s digital content (e.g., sign messages) and access to the vehicle’s control system (e.g., VUR), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR
As such, the implemented or further modified the Lira et al. (IEEE, 2016) architecture for traffic sign management and method would have rendered obvious:
per claim 2, depending from claim 1, the establishing a secure connection comprising establishing a secure connection using a DICE-RIoT protocol [e.g., as taught by Mattoon (Electronic Design) for vehicle components, to enhance security; e.g., FIG. 3]; 
per claim 9, depending from claim 8, the establishing a secure connection comprising establishing a secure connection using a DICE-RIoT protocol [e.g., as taught by Mattoon (Electronic Design) for vehicle components, to enhance security; e.g., FIG. 3]; 
per claim 16, depending from claim 15, the logic for establishing a secure connection comprising logic, executed by the processor, for establishing a secure connection using a DICE-RIoT protocol [e.g., as taught by Mattoon (Electronic Design) for vehicle components, to enhance security; e.g., FIG. 3]; 
Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lira et al. (“An architecture for traffic sign management in smart cities”, 2016 IEEE 30th International Conference on Advanced Information Networking and Applications, 23 - 25 March 2016, Crans-Montana, Switzerland, pages 580 to 587) in view of Yaqub et al. (2019/0259208) and Nakamura et al. (2005/0154505) as applied to claims 1, 8, and 15 above, and further in view of Choi (2015/0149059).
Lira et al. (IEEE, 2018) as implemented or modified in view of Yaqub et al. (‘208) and Nakamura et al. (‘505) has been described above.
The implemented or modified Lira et al. (IEEE, 2016) architecture for traffic sign management and method may not reveal that data regarding the operations undertaken by the vehicle after a (first) displaying of the augmented reality display was transmitted (e.g., by the vehicle processor) to the wireless communication device.
However, in the context/field of road side equipment (RSE) adjacent a road (FIGS. 2 and 3) which is used to allow a speed (limit) warning to be displayed within a vehicle, Choi (‘059) teaches that the vehicle may transmit driving information such as a basic safety message (BSM, Part 1, per SAE J2735 standard; see Table 1) to the RSE including the vehicle’s speed and position (latitude, longitude, elevation), and the RSE, upon receiving the vehicle’s driving information and neighboring vehicle information (e.g., for example, BSM[s] of any other vehicle[s]), transmits a reception message (e.g., for example, its own BSM[s]; see Table 2) back to the vehicle, including a warning level, a speed limit, and the speed[s] and position[s] of other vehicle[s], so that the vehicle can be controlled (by its own integrated controller 220, in a manner similar to an existing smart cruise control) to travel at a proper speed (e.g., in accordance with the speed limit, and in consideration of a speed of a neighboring vehicle) in the section of the road, and so that a warning notification (including a warning level) to the vehicle’s driver can be displayed via an AVN (audio/video/navigation) system of the vehicle.
It would have been obvious at the time the application was filed to implement or further modify the  Lira et al. (IEEE, 2016) architecture for traffic sign management and method so that, for warning drivers when they were speeding (as suggested by Lira et al. (IEEE, 2016) himself) and for controlling their vehicles to a proper speed, the TST(s), as a road side equipment (RSE), would have been configured to receive driving KSR), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified the Lira et al. (IEEE, 2016) architecture for traffic sign management and method would have rendered obvious:
per claim 5, depending from claim 1, further comprising transmitting, by the processor to the wireless communication device [e.g., in order for the vehicle to transmit the driving information (e.g., speed, etc.), as taught by Choi (‘059), to the RSE implemented as the TST in Lira et al. (IEEE, 2016), so that a warning could be provided to the vehicle when speeding], data regarding operations of vehicle [e.g., its position, travel speed, etc. in Choi (‘059)] undertaken after [e.g., for example, obviously one day or one week after the speed limit message sign of Lira et al. (IEEE, 2016) was first displayed as an augmented reality sign as taught by Yaqub et al. (‘208) and Nakamura et al. (‘505), when the vehicle was obviously driven on the same road over multiple days]
per claim 12, depending from claim 8, the computer program instructions further defining the step of transmitting, to the wireless communication [e.g., in order for the vehicle to transmit the driving information (e.g., speed, etc.), as taught by Choi (‘059), to the RSE implemented as the TST in Lira et al. (IEEE, 2016), so that a warning could be provided to the vehicle when speeding], data regarding operations of vehicle [e.g., its position, travel speed, etc. in Choi (‘059)] undertaken after [e.g., for example, obviously one day or one week after the speed limit message sign of Lira et al. (IEEE, 2016) was first displayed as an augmented reality sign as taught by Yaqub et al. (‘208) and Nakamura et al. (‘505), when the vehicle was obviously driven on the same road over multiple days] displaying the augmented reality display;
per claim 18, depending from claim 15, the stored program logic further comprising logic, executed by the processor, for transmitting, to the wireless communication device [e.g., in order for the vehicle to transmit the driving information (e.g., speed, etc.), as taught by Choi (‘059), to the RSE implemented as the TST in Lira et al. (IEEE, 2016), so that a warning could be provided to the vehicle when speeding], data regarding operations of vehicle [e.g., its position, travel speed, etc. in Choi (‘059)] undertaken after [e.g., for example, obviously one day or one week after the speed limit message sign of Lira et al. (IEEE, 2016) was first displayed as an augmented reality sign as taught by Yaqub et al. (‘208) and Nakamura et al. (‘505), when the vehicle was obviously driven on the same road over multiple days] displaying the augmented reality display.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Hardy et al. (2020/0320676), which teaches at paragraph [0068] that, “The overlay output module 260 also determines a representation of the road sign corresponding to the expected size, orientation and location of the road sign, and outputs at Step 316 the representation of the road sign for display on the display 212. . . .  The effect of this is that, as the vehicle 206 approaches the location of the road sign 204, the representation of the road sign increases in size.”
Gaither (2019/0108548) is similar to Choi (‘059) in that a road sign controller 206 receives (speed) information from vehicles at 304 in FIG. 3A, and presents a warning (or speed recommendation; e.g., at 316) or other (e.g., personalized) message to the vehicle in accordance with the vehicle speed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/D.A.T/Examiner, Art Unit 3667                                                                                                                                                                                                        
/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 E.g., for the independent claims at least, with the examiner noting that the “secure connection” may not even be used/utilized in any of the claims, after it is established.
        2 For example, the public key used by VURs decrypts only messages encrypted with the TCMC’s private key, which would obviously have been kept private, and not shared, by the TCMC.
        3 Though see published paragraph [0039] of the application incorporated by reference at published paragraph [0022] of the instant specification for the closest language the examiner has found.
        4 dis·​tor·​tion  \ di-ˈstȯr-shən  \ noun
        1: the act of twisting or altering something out of its true, natural, or original state : the act of distorting
        a: distortion of the facts
        2: the quality or state of being distorted : a product of distorting: such as
        a: physics : a lack of proportionality in an image resulting from defects in the optical system
        an image free of distortion
        b: falsified reproduction of an audio or video signal (see SIGNAL entry 1 sense 4b) caused by change in the wave form of the original signal
        [From: “Distortion.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/distortion. Accessed 31 Mar. 2021.]
        5 morph /môrf/ /mɔrf/ VERB
        1 Change smoothly from one image to another by small gradual steps using computer animation techniques.
        [with object] ‘3-D objects can be morphed into other objects’
        1.1 Undergo or cause to undergo a gradual process of transformation.
        [From:  "Definition of morph". Oxford University Press. Lexico.com. 31 March 2021. https://www.lexico.com/en/definition/morph.]
        6 See, for example, the amendment to claim 11.
        7 See MPEP 2173.05(a), “If the claims, read in light of the specification, reasonably apprise those skilled in the art both of the utilization and scope of the invention, and if the language is as precise as the subject matter permits, the statute (35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph) demands no more. Packard, 751 F.3d at 1313 (‘[H]ow much clarity is required necessarily invokes some standard of reasonable precision in the use of language in the context of the circumstances.’).”
        8 See Nautilus, Inc. v. Biosig Instruments, Inc. (U.S. Supreme Court, 2014) which held, "A patent is invalid for indefiniteness if its claims, read in light of the patent’s specification and prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention."  See also In re Packard, 751 F.3d 1307 (Fed.Cir.2014)(“[A] claim is indefinite when it contains words or phrases whose meaning is unclear,” i.e., “ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.”) and Ex Parte McAward, Appeal No. 2015-006416 (PTAB, Aug. 25, 2017, Precedential) (“Applying the broadest reasonable interpretation of a claim, then, the Office establishes a prima facie case of indefiniteness with a rejection explaining how the metes and bounds of a pending claim are not clear because the claim contains words or phrases whose meaning is unclear.”)
        9 NB: the independent claims use this word “display” to signify a visual output (for example, an image of a sprite), rather than hardware.
        10 Traffic Sign Management Architecture
        11 sprite 
        A user-definable pattern of pixels that can be moved about as an entity on a display screen by program commands. For example, the screen cursor in a windows system that takes on different appearances in different situations is a sprite.
        [From:  Oxford Reference, A Dictionary of Computing (6 ed.), 2008.  Retrieved 9 October 2020.]
        12 This FIG., including the depicted signages, was included after paragraph [0018] of the Yaqub et al. (‘208) specification as filed (and subsequently moved to FIG. 1A), and is reproduced below/on the next page by the examiner:
        
    PNG
    media_image3.png
    112
    289
    media_image3.png
    Greyscale

        13 See e.g., published paragraph [0040] of applicant’s specification, with Wikipedia indicating that “Automotive Navigation System” is a feature example of Advanced driver-assistance systems.
        14 This FIG., including the depicted signages, was included after paragraph [0018] of the Yaqub et al. (‘208) specification as filed, and is reproduced below/on the next page by the examiner:
        
    PNG
    media_image3.png
    112
    289
    media_image3.png
    Greyscale